DETAILED ACTION
	This is in response to communication received on 3/9/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 11/13/20, and 12/23/20.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Terril Lewis on 3/25/21.

The application has been amended as follows: 
13. (cancelled)
14. (cancelled)
15. (cancelled)
17. (cancelled)
18. (cancelled)
19. (cancelled)
20. (cancelled)

Election/Restrictions
Claims 1-2, 4, and 7-12 are directed to an allowable product. Claims 3 and 5, directed to a species withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	
Reasons for Allowance
Claims 1-5 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: As persuasively argued in the Remarks dated 3/9/21, the closest prior art on record of KASAI (US 2003/0189228) is silent on oxides as its use of the term chalcogen is restricted to S, Se, and Te and not oxygen.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717